DISMISS and Opinion Filed May 31, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00336-CV

       KULDIP SINGH KHOKHER AND GURDIP KAUR, Appellants
                              V.
               JAGMOHAN DHILLON, TODD HANAN,
                  AND JESSIE GREWAL, Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-04508-2020

                       MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Garcia
                          Opinion by Justice Molberg
      Before the Court is appellants’ motion requesting dismissal of the appeal

because they no longer wish to pursue it. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).



                                          /Ken Molberg//
220336f.p05                               KEN MOLBERG
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

KULDIP SINGH KHOKHER AND                    On Appeal from the 416th Judicial
GURDIP KAUR, Appellants                     District Court, Collin County, Texas
                                            Trial Court Cause No. 416-04508-
No. 05-22-00336-CV         V.               2020.
                                            Opinion delivered by Justice
JAGMOHAN DHILLON, TODD                      Molberg. Justices Reichek and
HANAN, AND JESSIE GREWAL,                   Garcia participating.
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees JAGMOHAN DHILLON, TODD HANAN,
AND JESSIE GREWAL recover their costs of this appeal from appellants KULDIP
SINGH KHOKHER AND GURDIP KAUR.


Judgment entered this 31st day of May, 2022.




                                      –2–